DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 Claim Interpretation
Claim 1 recites the limitation “applying the…coating composition to an inorganic roofing material that is disposed upon the roof of a building” which has literal support at lines 7-8 of page 4 in the Specification.
The Examiner notes that entirety of the phrase that this limitation is based upon is “the roof coating composition is applied to a pre-existing roof, or in other words to a roofing material that is disposed upon (e.g. attached to) the roof of a building” and thus it is apparent that “roofing material that is disposed upon the roof of a building” means a pre-existing roof and not roofing material that is intended to be applied to a roof.
Claim Rejections - 35 USC § 112
Claims 6 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: Claim 6 recites “the thickness of the dried and the roof coating composition coating has” in line 2 which causes ambiguity because the phrase does not make sense. 
The Examiner notes that applicant may have intended to recite “the thickness of the dried and --chemically cured 
Claim 14: Claim 14 recites the limitation "silicate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17: Claim 17 recites “the step of applying the aqueous roof coating composition to an inorganic roofing material occurs before or after the inorganic roofing material is installed on a roof of a building” whereas claim 1 limits application to pre-existing roofs and thus claim 17 broadens claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 12, 17, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rokowski et al. (US PG Pub 2016/0009938; hereafter ‘938).
Claim 1: ‘938 is directed towards a method of coating a roofing material (title and abstract) comprising:
providing an aqueous roof coating composition (abstract) comprising:
	an inorganic binder material (polysiloxanes and hydrolysable trialkoxysilanes can be used in conjunction and read on an inorganic binder binder; ¶s 53 & 59);
	a chemical curing agent (water is present and is a curing agent for trialkoxysilanes which undergo hydrolysis and condensation, abstract);
	inorganic particulate filler (a mesoporous filler, ¶ 31, and IR reflective pigments, ¶ 45);
applying the aqueous roof coating composition to an inorganic roofing material that is disposed upon the roof of a building (abstract); and
allowing the aqueous roof coating composition to dry and chemically cure (the coating is dried at ambient temperatures; ¶ 86);
wherein the roof coating composition is not sintered and has a total solar reflectance of .25 or higher (¶ 82) after allowing the aqueous roof coating composition to dry and chemically cure (¶ 82).
Although the taught range of total solar reflectance of .25 or higher is not explicitly the claimed range of at least .7, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 3-4: The inorganic roofing material can be aluminum (¶ 2).
Claim 5: The roof coating composition has a thickness of 254 µm after drying and curing (see Table 2, pg 6).
Claim 6: ‘938 discloses that the coating can have a wet coating thickness and thus dried and cured coating thickness is a result effective variable based on the desired total solar reflectance of the coating (see results in Table 3).
Coating thickness is a result-effective variable based on total solar reflectance desired and it is obvious to optimize coating thickness to obtain the desired total solar reflectance.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 7: The total solar reflectivity of the ‘938 coatings are at least .25 and are a measure of the difference between the solar reflectivity of the coated substrate and the solar reflectivity of the uncoated material (see ¶s 82 & 84). 
Thus, it is apparent that the coating of ‘938 would have a total solar reflectance of at least 0.7 when disposed on substrate having an average reflectivity of 0.65 or 0.57 and as discussed above, coating thickness is a result-effective variable based on total solar reflectance desired and it is obvious to optimize coating thickness to obtain the desired total solar reflectance.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 8: The total solar reflectivity of the ‘938 coatings are at least .25 and are a measure of the difference between the solar reflectivity of the coated substrate and the solar reflectivity of the uncoated material (see ¶s 82 & 84). 
Thus, it is apparent that the coating of ‘938 would have a total solar reflectance of at least 0.51 when disposed on substrate having an average reflectivity of 0.26 and as discussed above, coating thickness is a result-effective variable based on total solar reflectance desired and it is obvious to optimize coating thickness to obtain the desired total solar reflectance.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Although the taught range of total solar reflectance of .51 or higher is not explicitly the claimed range of at least .7, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 12: ‘938 discloses that the coating composition comprises 0.5-25 wt% of inorganic filler particles based on the total weight of the composition (¶ 41) and 0.1-15 % volume solar reflective pigments (abstract & ¶ 45).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 17: As noted above, the coating is applied to a pre-existing roof.
Claim 18: As noted above, there are two sources of inorganic binder material in the composition and thus this claim limitation is taught.
Allowable Subject Matter
Claims 9-11, 13, 15, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759